Citation Nr: 0127641	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  00-22 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his father.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to April 
1984 and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefit sought on 
appeal. 


REMAND

The veteran claims that he has PTSD as a direct result of his 
active military service. The RO has denied this claim on the 
basis that the claim was not well-grounded.  The RO 
determined that there was no medical evidence of an 
etiological nexus between the veteran's active military 
service and his currently diagnosed PTSD.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence verifying 
that the claimed in-service stressor(s) actually occurred, 
and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2001); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2001); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

In the present case, the veteran has been diagnosed as having 
PTSD; recurrent major depressive disorder; and associated 
anxiety with panic attacks.  These were the diagnoses after 
VA examination in August 2000.  These diagnoses have been 
repeated in various private treatment records dated in the 
later 1990's through 2001.  Recent diagnoses have also 
included alcohol dependence, continues in remission.  The 
veteran's service personnel records reflect that he received 
no awards or decorations indicative of combat service, and 
his listed military occupational specialty was petroleum 
supply specialist.  The veteran's DD Forms 214, Service 
Personnel Record show that the veteran served on active duty 
in Southwest Asia (SWA) in support of Operation Desert 
Shield/Desert Storm from November 1990 to April 1991; with 
previous active service from January to April 1984.  There 
are no service medical records in the claims file.

The veteran does not contend that his stressors are based on 
combat related incidents.  Rather, the veteran claims that 
his PTSD is etiologically related to stressors associated 
with duties as a petroleum supply specialist while serving on 
active duty in support of Operation Desert Shield/Desert 
Storm in Southwest Asia.  Review of treatment records and the 
report of an August 2000 VA examination shows that the 
veteran's claimed stressors revolved around those duties and 
included several incidents that caused intense fear.  One 
incident was that his unit entered an area where they were 
told to look out for terrorists, but were not issued any 
ammunition for defense.  Another was that he had to bury dead 
animals and set up tents in the vicinity.  He did not know 
what killed the animals but thought that they might have been 
killed by chemicals in the vicinity.  Also chemical alarms 
went off frequently.  Another incident was when he returned 
to camp and found those in camp wearing their chemical suits 
while he did not have his on.  He suffered intense fear of 
exposure to active chemical attack in these latter two 
situations.  

It appears, however, that the veteran did not complete and 
return an answer to a request for information regarding 
stressors in support of his PTSD claim.  In this regard, the 
Board notes that the veteran's own statements and testimony 
cannot, as a matter of law, establish the occurrence of non-
combat stressors.  See Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

Four service comrades of the veteran have provided lay 
statements that are partially or largely illegible.  Poor 
quality copies were submitted and some areas appear to have 
been highlighted, with the result that these areas are 
sometimes totally illegible.  To the extent that the 
statements can be read, they appear to be consistent with and 
supportive of the veteran's assertions regarding his claimed 
stressors.  However, while the existing service personnel 
records show that the veteran served in Southwest Asia in 
support of Operation Desert Shield/Desert Storm, they do not 
contain information verifying the detailed claims of the 
veteran. 

In light of the requirements outlined in the VCAA for 
assisting the veteran in establishing his claims, the Board 
believes that further development is necessary.  The Board 
believes that the veteran should be provided a further 
opportunity to provide any additional information that may 
assist in verifying the veteran's claimed stressors.  The 
veteran should be requested to submit evidence regarding the 
claimed stressors, particularly specific details of the 
claimed stressful events during active duty service.  The 
originating agency must attempt to verify all stressors 
reported by the veteran in connection with its review of the 
claim.

A report of recent VA examination in August 2000 made 
findings indicating that the veteran's PTSD was related to 
several traumatic experiences during the Persian Gulf War.  
The Board notes that a diagnosis based solely on a history as 
related by the veteran, as it relates any current disorder to 
service, constitutes no more than a transcription of a lay 
history, and therefore is not thereby transformed into 
competent medical evidence of a relationship between service 
and a current disorder.  See LeShore v. Brown 8 Vet. App. 406 
(1995).  Further as noted above, the veteran's diagnosis of 
PTSD must be linked, by medical evidence, to a verifiable 
inservice stressor in order for service connection to be 
warranted.  Medical nexus evidence is insufficient, in and of 
itself, to predicate the grant of service connection for 
PTSD.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

Since the recent VA examination in August 2000, a number of 
private and VA treatment records have been added to the 
claims file regarding pertinent treatment through 2001.  
However, there has been no VA examination which takes into 
account these records of prior medical treatment to provide 
an opinion as to whether there is a nexus between the claimed 
PTSD and service.  The duty to assist includes conducting a 
thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); 38 
C.F.R. § 4.2 (2001).  Therefore, the veteran should be 
requested to identify any health care providers who have 
treated him since service for PTSD or other psychiatric 
disorder.  The RO should attempt to obtain any pertinent 
medical records not already in the claims file.  Thereafter, 
the veteran should be afforded a VA examination with respect 
to this claim.

On review of the record, including the transcript of a 
September 2001 hearing before the undersigned Board Member, 
it appears that the veteran has raised the issue of 
entitlement to service connection for major depression, panic 
attacks, anxiety, and scars of the throat and both wrists.  
These issues have not been adjudicated by the RO and are 
inextricably intertwined with the issue on appeal.  
Accordingly, the RO must take further action with respect to 
these matters.

Therefore, consistent with its duty to assist, the RO should 
request details from the veteran that would facilitate an 
attempt to verify any stressors asserted by the veteran; and 
attempt to verify the reported stressors by all appropriate 
means as indicated, including consideration of the four buddy 
statements received in October 2001.  The RO must 
subsequently obtain any pertinent treatment or examination 
records, and then afford the veteran an examination to 
determine whether diagnosed PTSD is linked to any verified 
in-service stressors or any other acquired psychiatric 
disorder is related to service.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096, 2096-98 (2000) (codified as amended at 38 U.S.C. §§ 
5103 and 5103A).

The RO also should generally take all further appropriate 
action to ensure compliance with the provisions for notice 
and assistance to the claimant of the recently enacted VCAA.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should appropriately contact 
the veteran and request that he identify 
the names, addresses, and approximate 
dates of treatment for all VA and non-VA 
health care providers who have treated 
him since service for PTSD or other 
psychiatric disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
that have not been previously secured.

2.  The RO should appropriately contact 
the veteran and afford him another 
opportunity to provide any additional 
specific information pertaining to 
alleged stressful events of service, 
particularly informing him of the 
probative value of any detailed 
information regarding dates, places, 
detailed descriptions of events, and/or 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The RO should inform the veteran 
that the information is necessary to 
obtain supporting evidence of the 
stressful events.

The veteran should also be asked to 
submit legible copies of the four 
statements of service comrades previously 
submitted.

3.  Then, the RO should prepare a summary 
of all the veteran's alleged inservice 
stressful experiences and attempt to 
verify such experiences through 
appropriate service department channels; 
the National Personnel Records Center 
(NPRC); and similar sources.  The RO 
should also seek to obtain the veteran's 
service medical records as well.

4.  Thereafter upon the completion of the 
above requested development, if combat 
and/or any PTSD stressor is verified, the 
veteran should be afforded a VA 
psychiatric examination.  The RO should 
request that any VA psychiatric 
examination report include a medical 
opinion as to whether any PTSD diagnosis 
is as likely as not due to any verified 
combat of the veteran or verified PTSD 
stressor or whether any other diagnosed 
acquired psychiatric disorder is as 
likely as not of service onset or 
otherwise related thereto.

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

6.  Thereafter, the RO should 
readjudicate the claim for service 
connection for PTSD in light of all of 
the pertinent evidence of record, to 
include that associated with the claims 
file on remand, and all applicable legal 
authority.

The RO must also adjudicate the 
inextricably intertwined claims of 
service connection for major depression, 
panic attacks, anxiety, and scars of the 
throat and both wrists.  The veteran and 
his representative should be 
appropriately advised of his appellate 
rights.

7.  If the decision on appeal of service 
connection for PTSD remains adverse to 
the veteran, he and his representative 
should be issued a supplemental statement 
of the case (SSOC), which includes 
citation to 38 C.F.R. § 3.304(f) (2001), 
and afforded a reasonable opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration.  Evidence recently 
submitted and not previously considered 
must be reviewed and cited in the SSOC.

If a timely notice of disagreement is 
filed with respect to the denial of any 
inextricably intertwined issues, the 
veteran and his representative should be 
furnished a SSOC on these issues and be 
advised that in order to secure appellate 
review thereof, he must file a timely and 
adequate substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


